DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vacuum degree adjusting mechanism” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi JP 63267654 A (hereinafter “Ishibashi”) in view of Verheijen et al. US 2020/0086664 A1 (hereinafter “Verheijen”).
Regarding claim 1, Ishibashi discloses a transport device that transports a workpiece having an individualized sheet shape, the transport device comprising: 
an annular transport belt (2) having a first surface (outermost surface of belt 2) and a second surface (innermost surface of belt 2) opposite to the first surface and having a plurality of suction holes (2a) extending between the first surface and the second surface; 
first and second decompression chambers (plural air chambers 3, refer to FIG. 3a and 3c) arranged along a moving direction of the transport belt; and 
a vacuum degree adjusting mechanism (plural of 10 and 11) provided in the first decompression chamber and adjusting a vacuum degree in the first decompression chamber (most downstream air chamber shown in FIG. 3a or 3c), wherein
the first and second decompression chambers each have a bottom that abuts against the transport belt,
the bottom (lowermost surface of 4) having a vent hole (4b-a slit hole), 
the vent hole is formed elongated along the moving direction (4b is a slit hole that is extended in the direction of the conveyance belt), 
the vent hole is disposed so as to include at least two suction holes (2a, refer to FIG. 1 which shows 2a is aligned with the 4b to allow entry of air, and two holes 2a are sized to fit within 4b)  of the plurality of suction holes of the transport belt, and
the first and second decompression chambers each abut against the second surface (refer to FIG. 3b or 3d), and each suction the workpiece through at least one of the plurality of suction holes toward the first surface such that the transport belt is capable of transporting the workpiece in the moving direction in a suspended state from the first surface.
Ishibashi fails to explicitly teach wherein the bottom of the first and second decompression chamber is made of a resin member.
Verheijen teaches portions (220 and 250) of a vacuum table that support a belt (100) are known to be made of resin material (refer to paragraph [0077]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ishibashi’s chambers to be made of resin material as taught by Verheijen for easy manufacturing and lower cost of the chambers.
Regarding claim 2, the first and second decompression chambers each suction the workpiece through the at least one of the plurality of suction holes (2a, refer to FIG. 1 shown 2a is aligned with the 4b to allow entry of air) and the vent hole toward the first surface such that the workpiece is sucked to the transport belt, and	
Regarding claim 3, wherein the first decompression chamber (6) includes a blow pipe for introducing a high-pressure gas into the first decompression chamber.
Regarding claim 4, Ishibashi discloses a transport device that transports a workpiece having an individualized sheet shape, the transport device comprising: 
an annular transport belt (2) having a first surface (outermost surface of belt 2) and a second surface (innermost surface of belt 2) opposite to the first surface and having a plurality of suction holes (2a) extending between the first surface and the second surface; 
first and second decompression chambers (plural air chambers 3, refer to FIG. 3a and 3c) arranged along a moving direction of the transport belt; and 
a valve (10 and 11) provided in the first decompression chamber and adjusting a vacuum degree in the first decompression chamber (most downstream air chamber shown in FIG. 3a or 3c), wherein
the first and second decompression chambers each have a bottom that abuts against the transport belt,
the bottom (lowermost surface of 4) having a vent hole (4b-a slit hole), 
the vent hole is formed elongated along the moving direction (4b is a slit hole that is extended in the direction of the conveyance belt), 
the vent hole is disposed so as to include at least two suction holes (2a, refer to FIG. 1 which shows 2a is aligned with the 4b to allow entry of air, and two holes 2a are sized to fit within 4b)  of the plurality of suction holes of the transport belt, and
the first and second decompression chambers each abut against the second surface (refer to FIG. 3b or 3d), and each suction the workpiece through at least one of the plurality of suction holes toward the first surface such that the transport belt is capable of transporting the workpiece in the moving direction in a suspended state from the first surface.
Ishibashi fails to explicitly teach wherein the bottom of the first and second decompression chamber is made of a resin member.
Verheijen teaches portions (220 and 250) of a vacuum table that support a belt (100) are known to be made of resin material (refer to paragraph [0077]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ishibashi’s chambers to be made of resin material as taught by Verheijen for easy manufacturing and lower cost of the chambers.
Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to include a portion of original claim 2 and wherein the vent hole is formed elongated along the moving direction and disposed so as to include at least two suction hole of the plurality of suction holes of the transport belt.”  Applicant argues that Ishibashi fails teach these two limitations.   In response, Ishibashi does show a vent hole (4b, a slit hole) that is elongated (extended) in the moving direction.  Also, the vent hole 4b is aligned with the suction holes of the belt, and the suction holes of the belt appear sized to fit within the elongated hole in order to allow air through the belt.  Since the argument presented by Applicant is not persuasive, claims 1-4 stand finally rejected by the same art presented in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653